Citation Nr: 1708531	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-28 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In October 2015, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in March 2016 when it was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In 2011, the RO denied the Veteran's claim for service connection for bilateral hearing loss disability because the Veteran did not have a current disability for VA purposes.  The Veteran subsequently stated that there were outstanding pertinent audiology evaluation reports which VA should associate with the claims file.

In its March 2016 remand, the Board directed that VA obtain for the record updated documentation/records of VA treatment, to include December 2015 and January 2016 records, if any.

The claims file includes a January 2016 VA audiology record which reflects that hearing aids were issued to the Veteran.  The claims file also includes a December 1, 2015 audiology note which reflects that audiometric testing was performed and that to obtain results, the reader should "Select 'DisplayAudiogram' under Tools in the toolbar above.  To bring the Audiogram to your desktop, left click on the blue ROES3 Audiogram Display item in the taskbar below.  To view complete results, right click on the Audiogram and select 'Table'."

The Board is unable to complete the above noted tasks and may only review results which are associated with the Veteran's claims file as printed-out files which are scanned, or electronic files which are added after already having been downloaded into a readable format.  Thus, a remand is necessary for the December 1, 2015 audiological results to be associated with the claims file.

The claims file includes a November 2011 VA examiner's opinion which reflects that the Veteran had normal hearing.  The examiner also noted as follows: 

Review of claims folder did reveal a separation audiogram dated 9-14-1970 with a slight high frequency sensorineural hearing loss (3OdbHL) bilaterally 3k - 6 k Hz.  This was apparently a transient threshold shift as hearing thresholds obtained today, over 40 years later are better than those obtained in 1970.  The minimal loss documented in 1970 would not be a ratable hearing loss according to VA guidelines. 

If, and only if, the December 1, 2015 audiology results reflect a hearing loss disability for VA purposes under 38 C.F.R. § 4.85, a supplemental clinical opinion should be obtained which addresses whether it is as likely as not that any current hearing loss disability is causally related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA audiology treatment records, particularly the December 1, 2015 VA audiogram results for Hz levels of 500 through 4,000.  The December 1, 2015 audiology note reflects that audiometric testing was performed and that to obtain results, the reader should "Select 'DisplayAudiogram' under Tools in the toolbar above.  To bring the Audiogram to your desktop, left click on the blue ROES3 Audiogram Display item in the taskbar below.  To view complete results, right click on the Audiogram and select 'Table'.  The Board is unable to download the results via taskbars; the audiogram results must be associated as a printed-out document which is scanned into VBMS/virtual VA, or electronic files or a downloaded document which is in a readable format.

2.  If, and only if, the December 1, 2015 audiology results or any other records in evidence reflect a hearing loss disability for VA purposes, obtain a supplemental clinical opinion as to whether the disability is as likely as not causally related to service.  

The clinician should consider and discuss the pertinent evidence of record to include the November 2011 VA examination report and audiology results. 

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for bilateral hearing loss disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




